Citation Nr: 1122914	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO. 08-00 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for status post aneurismal subarachnoid hemorrhage with residual cognitive disorder.

2. Entitlement to a rating in excess of 20 percent for status post subarachnoid hemorrhage with residual seizure disorder.

3. Entitlement to a compensable rating for status post subarachnoid hemorrhage with residual headaches.

4. Entitlement to a compensable initial rating for degenerative changes of the left elbow.

5. Entitlement to a compensable initial rating for degenerative changes of the right elbow.

6. Entitlement to a compensable initial rating for degenerative arthritis of the left shoulder.

7. Entitlement to a compensable rating for history of separated pelvis with degenerative joint disease of the lumbosacral spine.

8. Entitlement to service connection for bilateral hearing loss disability.

9. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided testimony at an April 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

In this decision the Board grants entitlement to service connection for tinnitus. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

In correspondence received in June 2007 and January 2008 the Veteran raised the issue of entitlement to service connection for a long post-surgical scar on the side of his head. The issue of entitlement to service connection for a post-surgical scar on the side of the head has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

The Veteran has intermittent tinnitus that began during active service.


CONCLUSIONS OF LAW

The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will find that the there is sufficient evidence to demonstrate that the Veteran has current intermittent tinnitus that began toward the end of his 26-year period of active service. Accordingly, the Board will grant entitlement to service connection for tinnitus.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed below, sufficient evidence is of record to grant the Veteran's claim for service connection for tinnitus. Therefore, no further notice or development is needed with respect to this issue.


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring or clicking; laypersons are competent to report experiencing symptoms of tinnitus. See Charles v. Principi, 16 Vet. App. 370 (2002) (veteran competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service). 

At his April 2011 Board hearing the Veteran testified that he did not know what tinnitus was at the time of this February 2006 VA examination and therefore probably did not report his tinnitus at the examination. The Veteran, who is service-connected for dementia as a residual of an in-service subarachnoid hemorrhage, could not recall the date of onset of his intermittent tinnitus. He did describe current intermittent ringing in his ears, which he is competent to relate. His testimony before the undersigned in this regard was credible. 

In addition, the Veteran's spouse recalled that the Veteran began to complain of a sound like a bug in his ear towards the end of his period of active service. The Veteran's spouse was competent to relate the Veteran's complaints during service and such testimony is particularly valuable in this case because of the Veteran's service-connected dementia. The testimony was credible in that the spouse was relating the Veteran's complaints of a sound like a bug in his ear during service without knowledge of what tinnitus is, and thus was not simply relating testimony that she knew would benefit his claim. See April 2011 Board hearing transcript, page 36.

The Veteran's experiencing tinnitus toward the end of his period of active service is consistent with his circumstances of service in the Air Force for over 26 years. See 38 U.S.C.A. § 1154(a). 

As the evidence is at least in equipoise that the Veteran has current intermittent tinnitus that began during active service, entitlement to service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran is service connected for low back, left elbow, right elbow, and left shoulder orthopedic disabilities, each rated as noncompensably disabling. His most recent VA examination for these conditions was in February 2006, over five years ago. There is no medical evidence as to the severity of the conditions for the period from March 2006 forward. At his April 2011 Board hearing the Veteran and his spouse provided testimony reflecting a worsening of his condition as compared to what was reported at the February 2006 VA examination. Accordingly, the Veteran must be afforded a new VA examination to determine the current severity of his several noncompensably rated service-connected orthopedic disabilities. See 38 U.S.C.A. § 5103A(d); VAOPGCREC 11-95. 

Additionally, the Veteran and his spouse described a worsening of the Veteran's dementia and his headaches during recent years, with recent treatment for dementia and seizures by a neurologist and recent episodes of seizures when he forgot to take his medications due to dementia. He indicated that at one point he was not permitted to drive by his neurologist until he went three months without a seizure. He and his wife described intermittent incontinence apparently associated with episodes of seizures. The most recent records of treatment in the claims file are from September 2005 and the most recent VA examination was conducted in February 2006. Consequently, the RO/AMC must seek to obtain the more recent records of treatment and provide the Veteran with a VA examination to determine the current nature and severity of his dementia, headaches and seizures. See 38 U.S.C.A. § 5103A(a)-(d); VAOPGCREC 11-95. 

Also at his April 2011 hearing, the Veteran described worsening hearing over recent years. At his most recent VA examination in February 2006 his pure tone thresholds at certain frequencies were sufficient to constitute a medical hearing loss but his overall level of hearing loss did not constitute a hearing loss disability as defined by VA regulations. See 38 C.F.R. § 3.385 (defining hearing loss disability); Hensley v. Brown, 5 Vet. App. 155 (1993) (citing to medical texts for medical definition of hearing loss, as contrasted with VA regulations defining hearing loss disability). A new VA examination must be provided to determine whether the Veteran now has hearing loss disability, and if so, whether such disability is related to active service. See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his left elbow, right elbow, low back, left shoulder, dementia, seizure, headache, and hearing loss disabilities during the period from August 2004 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain records from each health care provider the Veteran identifies. 

(b) The Veteran must be advised that if he does not provide appropriate authorizations for release of medical information VA may not have sufficient information to fully consider the merits of his claims.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for VA examinations with appropriate clinicians to (i) determine the nature and severity of the Veteran's service-connected residuals of an in-service aneurismal subarachnoid hemorrhage, to include his associated seizures, cognitive disorder and headaches; (ii) determine the severity of the Veteran's service-connected left elbow, right elbow, left shoulder and low back disabilities, and (iii) determine whether the Veteran has current hearing loss disability that began during active service or is related to any incident of service. 

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to each examiner. The examiners will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by an examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c)  The neurological examiner must specifically address the nature, severity, and frequency of the Veteran's headaches. The examiner must further indicate whether the Veteran has prostrating headache attacks, and if so, the frequency of these prostrating attacks. 

(d) The neurological examiner must specifically address the nature, severity, and frequency of the Veteran's seizures. 

(e) The examiner must provide findings as to whether the Veteran's reported episodes of incontinence, as reported at by him and his wife at his April 2011 Board hearing, are due to his seizure disorder.

(f) The neurological examiner, or a mental health clinician, if appropriate, will provide detailed findings regarding the Veteran's cognitive impairment. The examiner must include findings as to the impairment of long term memory, short term memory, orientation to person, place and time, judgment and abstract thinking.

(g) The examiner must provide findings as to the impact of the Veteran's seizures, cognitive impairment and headaches on his social and occupational functioning and his ordinary activities of daily life. 

(h) The orthopedic examiner must report the complete ranges of motion for the left elbow, right elbow, left shoulder and thoracolumbar spine. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion or no limitation of function, such facts must be noted in the report.

(i) The orthopedic examiner must describe all present neurological manifestations of the Veteran's low back disorder, including but not limited to whether there are confirmed signs of sciatica involving the lower extremities. The examiner must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

(j) The orthopedic examiner must provide findings as to the impact of the Veteran's left elbow, right elbow, left shoulder and low back disabilities on his social and occupational functioning and his ordinary activities of daily life.

(k) If hearing loss disability is shown upon VA audiological testing, the VA audiological examiner must provide an opinion as to whether the hearing loss disability began during active service or is related to any incident of service.

(l) In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record. 

(m) Each examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

(n) If an examiner is unable to render a requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

3. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the RO/AMC must issue a Supplemental Statement of the Case, which must contain notice of all relevant action taken on the claims, to include a summary of all of the evidence added to the record since the November 2007 Statement of the Case. A reasonable period of time for a response must be afforded.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


